McOAETT, J.
(dissenting).
I cannot concur in the foregoing opinion. The grounds upon which I dissent, briefly stated, are: (1) That the court erred in admitting the testimony of the witness Larsen respecting a conversation he claimed to have had with Judge Erickson in regard to the case; (2) that the court erred in admitting in evidence the State’s Exhibit 3, purporting to be an affidavit of Madge Morey; (3) that the testimony respecting certain admissions made by defendant to the witnesses Knudsen and Larsen should have been excluded because the record shows that they were obtained from the defendant by Larsen, the then county attorney of San-pete County, leading the defendant to believe that, if he would enter a plea of guilty to a complaint soon thereafter to be filed against him before a justice of the peace, “maybe” *405they “could get tbe crime reduced to fornication,” in which case a fine or county jail sentence only could be imposed; (4) that Larsen acted in the dual capacity of a witness for the state and as special prosecutor in the case, which, in my opinion, under the peculiar facts and circumstances of the case as disclosed by the record, prevented the defendant from having a fair and impartial trial; (5) that the court in its charge misdirected the jury to the prejudice of the defendant; (6) that the court erred in refusing to give certain instructions to the jury asked for by the defendant.
I shall briefly discuss the foregoing propositions in the order stated and point out wherein I think the rulings of the court thereon were erroneous and prejudicial to the rights, of the defendant.
Ordinarily this court has no difficulty in determining what the facts are in a given case, especially where, as here, the-evidence is all ex parte, and there is no substantial conflict thereon. In this case, however, the court is as hopelessly divided on the question as to what the facts are as it is on the legal propositions involved. It therefore becomes necessary to quote quite extensively from the evidence as the same-appears in the bill of exceptions. The sheriff, whose evidence bears the imprint of honesty, sincerity, and fairness,, testified that he and Larsen went to Mt. Pleasant to see the defendant in pursuance of an arrangement had between them to “go there and trap him or surprise him into making some admission;” that, when he informed the’defendant that he had come to arrest him, the defendant said “What for?” and he answered “the Madge Morey business;” that the county attorney then said, “Yes; Web, you are up against it;” that the defendant said, “What proof have you?” that in answer to this inquiry he handed the defendant the purported affidavit of Madge Morey; that the defendant read the affidavit, dropped his head, and remarked, “I didn’t think Madge would do that,” and further stated, “I don’t think that child is mine.” At some time during the conversation Larsen said to the defendant, “You don’t deny having sex- ' ual intercourse with Madge Morey, do you ?” and the de*406fendant answered, “No> sir; I don’t.” Knudsen testified that, according to his “best recollection,” this statement was made by defendant before there was any talk about reducing the charge to fornication, but that he was not positive whether it was before or after. Some parts of Larsen’s testimony tended to show that the admission referred to was made before there was anything said to the defendant about his pleading guilty to the crime of fornication. After Larsen had given his testimony in chief and had been cross-examined by counsel for defendant, he was further examined by one of the jurors. To one of the questions asked by the juror, Larsen answered as follows: “There was probably fifteen or twenty minutes elapsed before he (referring to defendant) made any admissions at all, and they were a considerable length of time after he had read the affidavit and considerable talk.”
Erom the foregoing it would seem that there is at least some uncertainty in the evidence respecting the exact time or stage of the conversation when the defendant made the statement that he did not deny “having sexual intercourse with Madge Morey.” It may, or it may not, have been before the defendant, according to Knudsen’s testimony, said, “What do you want me to do ?” and Larsen answered, “I think you had better plead guilty,” and stated that it was possible or “that he could get it cut down to a minor offense.”
Adverting to the facts about which there is no controversy, Larsen said to the defendant on the occasion referred to, '“Does your wife know anything about this, Web?” and the -defendant answered, “No; she doesn’t. She doesn’t suspect anything.” The sheriff, quoting him literally, testified: “We talked about the offense being reduced. Mr. ’Larsen said, ‘We might reduce the offense to fornication,’ .and Mr. Greene said that he would like to have that done, :if it could be done — pay a fine in place of going to prison.” 'On cross-examination the sheriff testified, in part, as follows: “Q. Now, at some time, Mr. Knudsen, during that conversation you or Mr. Larsen did offer to Mr. Greene a *407reward or mitigation, or held out hope of mitigation of punishment if he would plead guilty, or if he would make admissions at some time. A. Mr. Larsen did; yes, sir.” Continuing, the witness said: “Well, there is a question whether Mr. Larsen held it out. Mr. Larsen said that it could be done. He didn’t say that it would be. Q. He said he had better plead guilty, did he not? A. Tes, sir. I think that was said; yes, sir. . . Q. Well, let’s see. Here is your answer before (referring to the testimony of the witness given at the former trial of the case) : H don’t think that he said that immediately after. I recollect, since you speak of it, that he did ask that question, “What do you want me to do ?” I think that was afterwards, and I think that was the reply that Mr. Larsen said, ‘I think you had better plead guilty,” and then he went on to say it was possible, or that he could. . . . get it cut down to a minor offense.’ That was what was said there, was it not, in substance? A. I think so; yes, sir.” On this point Larsen testified as follows: “He (defendant) says, 'Couldn’t I pay a fine and get out of this?’ I says, 'I don’t know about that, Web. . . . If that were done in a case of this kind, the judge and district attorney would have to be parties to it.’ I says, 'Would you be willing to plead guilty to fornication?’ He says, 'Yes; I would.’ The next morning I saw the defendant.” Then the following question was put by counsel: “Anything said by Greene at that time further in relation to the matter?” The witness answered: “Well, he wanted to know what conversation I had with Judge Erickson, or what had been done and how he felt, and I told Web that the judge didn’t seem to feel vindictive ; that I thought he would be as fair as he could be under the circumstances, but I was very doubtful about getting the matter through on a fornication charge.”
The defendant moved to strike out the last answer on the ground' that it was immaterial and incompetent. The court denied the motion, to which ruling the defendant duly excepted. I think this ruling was error. The testimony of Larsen respecting his conversation with Judge Erickson, the *408then district judge of Sanpete County, did not prove, nor tend to prove, any issue in the case. It was nothing more than a statement of the county attorney under oath to the jury of his opinion as to what the attitude of Judge Erickson would be towards the defendant at the trial, and was therefore immaterial and incompetent for any purpose. That the admission of this testimony was prejudicial to the rights of the defendant is, in my opinion, too plain to admit of serious discussion. The statement of Larsen that the judge would be as fair as he could lie under the circumstances would naturally tend to create in the minds of the jury the impression that the facts and circumstances of the case were of so aggravated and unusual a character, and showed such depravity on the part of the defendant, that it would be difficult for the judge to be fair and. impartial in his rulings on the trial of the case.
The Chief Justice, referring to this assignment of error in the prevailing opinion, says: “It is also argued that the conversation between the judge and the county attorney was not competent evidence. No such proof was offered.” No claim was made, as I read the record, that the conversation between the county attorney and the district judge was put in evidence. What appellant complains of is that Larsen was permitted, over timely objections made by appellant, to give his version of the conversation he had with Judge Erickson. It is further said in the prevailing opinion that “it was a part of a transaction in which the defendant after his admissions manifested a willingness to plead guilty to fornication and pay a fine, and, being informed that the judge and district attorney had to' be parties to such an arrangement, the defendant accepted the proffered assistance of the county attorney to interview the judge and ascertain how he felt about it.” And again it is said in the opinion written by the Chief Justice: “This is therefore not a case where the admissions or confession were the result of promises or inducements, but one where the accused after having freely and voluntarily made his admissions importuned the county attorney and the sheriff to help him out of *409his difficulty.” I fail to find anything in the record' that will justify or support any such conclusions. Larsen is the only witness who testified to what was said in reference to his seeking an interview with Judge Erickson, and his testimony on that point was as follows, omitting repetitions: “He (referring to defendant) says, ‘Couldn’t I pay a fine and get out of this?’ I says, ‘I don’t know about that, Web.’ I says, ‘If that were done in a case of this kind, the judge and the district attorney would have to be parties to it.’ I said, ‘L know of a case where it has been done/ ... I says, ‘I will tell you what I will do', Web. I will speak to Judge Erickson and see what he thinks about it, how he feels about it.’ ‘Well,’ he says, ‘I wouldn’t expect anything from Judge Erickson.’ . . . And told me that he thought Judge Erickson might be somewhat vindictive rather than to do him any favors. ‘Well,’ I says, ‘. . . it is the only way it could be done. . . .’ And I asked Web, I says, ‘Would you be willing to plead guilty to fornication?’ He says, ‘Tes, I would.’ ‘Well,’ I says, ‘I will speak to the judge about it, . . . and mention it to Fred Woods.’ I says, ‘I don’t know what view they will take of it.’ And he seemed to think that he couldn’t expect anything of Judge Erickson, and told me so.” The foregoing is all that the record contains of what was said with reference to Larsen seeing and talking with Judge Erickson about the case. There is not a scintilla of evidence, as I read the record, that tends to show that the defendant “importuned” these officers “to help him out of his difficulty,” or that he “accepted the proffered assistance of the county attorney to interview the judge.” Practically all that was said upon that occasion about Larsen seeing the judge was said by Larsen himself. And I think the evidence conclusively shows that what he did in the premises was of his own volition, and not in pursuance of any request made of him by the defendant. True, when Larsen signified his intention of interviewing the judge about the case, the defendant did not enter a direct and emphatic protest against him doing so. But what he did say was more in *410tbe nature of a disapproval than it was of an acquiescence on bis part of wbat Larsen proposed to do in tbe matter. And wbat Larsen said to tbe defendant on tbe following day about bis talk witb tbe judge was no more a part of tbe first conversation than it would bave been bad Larsen met tbe defendant six months later, and told bim of some conversation be might bave bad witb tbe judge about bis case. It was rather a part of tbe scheme which Larsen bad formulated before be went to Mt. Pleasant to “trap” tbe defendant into making admissions of an incriminatory character to be used against bim in case be should be brought to trial on a charge of adultery. And it is apparent that wbat Larsen said about seeing and talking witb tbe judge was a part of tbe scheme to induce tbe defendant to make admissions, and not because of any solicitude that Larsen bad for tbe defendant, as tbe prevailing opinion seems to indicate.
Tbe next assignment of error involves tbe admissibilty in evidence of tbe purported affidavit of Madge Morey. Tbe court instructed tbe jury that tbe affidavit “was admitted for tbe sole purpose of rendering intelligible tbe conversation testified to as occurring between tbe defendant and tbe witnesses Knudsen and Larsen, and for no other purpose whatever, and it is to be considered by you for no other purpose whatever. It is not proof in itself that Madge Morey bad sexual intercourse witb tbe defendant at Mt. Pleasant, or at any other place in Sanpete County, on or about tbe 18th day of July, 1906, or at any time whatever or at all or at any place. It is not evidence in tbe case for any purpose whatever, and does not prove or tend to prove in tbe remotest de* gree any fact in this case material or otherwise. It is of no weight whatever as proving or tending to prove the’alleged fact therein stated.” It is contended on behalf of tbe state, first, that tbe affidavit, under tbe circumstances as testified to by tbe witnesses, became a part of tbe conversation which was bad between tbe defendant and tbe witnesses Knudsen and Larsen, and that “it really becomes a part of tbe admission” made by tbe defendant; and, second, that tbe *411court baying, by giving tbe foregoing instruction, restricted tbe consideration of tbe affidavit by tbe jury for tbe purpose only of “rendering intelligible” tbe conversation between tbe defendant and tbe witnesses mentioned, it could not have prejudiced tbe rights of tbe defendant. In answer to tbe first proposition, it is sufficient to say that tbe evidence (as I read tbe record) does not show that defendant admitted tbe purported affidavit, or any part of it, to be true. On reading tbe so-called affidavit, tbe defendant said, “I didn’t tbink Madge would do that.” Tbis remark was more consistent witb tbe theory of tbe defendant’s innocence than it was witb tbe theory of bis guilt because an innocent man would' naturally be surprised should a charge of tbis kind be made against him, and be might well exclaim that be “didn’t tbink” tbe party making tbe accusation would do such a thing. And tbe further remark made by tbe defendant that be did not tbink that tbe child was bis was more in tbe nature of a denial than an admission of tbe truth of tbe contents of tbe affidavit. It is evident that Larsen so- construed tbe remark, because in answer to it be made tbe following statement to tbe defendant, which was in tbe nature of a general inquiry, namely: “Well, you don’t deny having sexual intercourse witb Madge Morey, do you?” And tbe defendant answered, “No, sir; I don’t.” Tbis answer, technically and literally construed, was neither an admission nor a denial. Suppose, for illustration, tbe defendant in answer to Larsen bad said, “No, sir; I don’t, nor do I admit it,” or bad said, “I do not deny it; I do not admit it.” No one would seriously contend that either of the answers suggested would be an admission or a denial. All that could be claimed for such an answer would be that the party making it .was noncommittal regarding tbe matter about which be was interrogated. Assuming, however, for tbe sake of argument, that tbe defendant’s answer, associated as it was witb tbe balance of tbe conversation carried on between him and tbe officers, amounted to an admission that be bad bad sexual intercourse witb Madge Morey, yet I am clearly of tbe opinion that it was not an admission of tbe truth of tbe *412recitals contained in the so-called affidavit. Tbe most that can be claimed for the answer is that it was an admission by the defendant that he at some time and place had had carnal knowledge of the body of Madge Morey. He did not say nor did he admit that these unlawful relations took place in Sanpete County, or, for that matter, within the state of Utah. When the affidavit was handed to the defendant, he and the officers were talking about Madge Morey. The defendant examined the paper, and said, “I didn’t think that Madge would do that,” and further remarked, “I don’t think that child is mine.” As I have stated, Larsen evidently did not construe these statements, or either of them, as an admission of the truth of anything contained in the paper, because, instead of asking the defendant the direct question if he admitted the contents of the document to be true, or if he had sexual intercourse with Madge Morey as charged in the affidavit, he asked him the general question namely, “You don’t deny having sexual intercourse with Madge Morey, do you?” That is, Larsen resumed the conversation at the point where it had been interrupted by the handing of the affidavit to the defendant, and asked the defendant the question referred to without any reference to the specific acts recited in the affidavit. In the prevailing opinion it is said: “Here (referring to the affidavit) the defendant was confronted with a positive direct charge of having had carnal knowledge of the body of a particular woman at a particular designated place.” And it is further said: “When no reply is made to a statement made to one or in his presence and hearing that he was concerned in the commission of a crime, the inference is that the imputation is well founded, or he would have repelled it.” But in this case, unless the purported affidavit in question is at least to some extent, treated as substantive evidence, there is no legal proof that the defendant was charged with the commission of a crime. The affidavit in a legal sense was nothing more than a piece of waste or scrap paper without any known author, because there is not a scintilla of legal evidence in *413tbe record that Madge Morey, the purported author, ever saw the document. The defendant was no more called upon to reply to the recitals of the paper when it was handed to him by the officers than he would have been if a stranger had picked it up in the street and handed it to him. Giving the evidence referred to the most liberal construction of which it is susceptible, I think it fails to show an admission on the part of the defendant that he and Madge Morey •committed any of the specific acts mentioned in the affidavit.
In regard to the other ground upon which it is claimed the affidavit was admissible, it might be well to observe that neither the district attorney, when he offered the affidavit in evidence, nor the Attorney General in his oral or printed argument to this court, pointed out or attempted to point out wherein or in what respect the affidavit was necessary to “render intelligible” the conversation, or any part of it. A mere inspection of the record will show that the conversation, so far as it is material to any issue in this case, is just as intelligible when considered separate and apart from the affidavit as it is when considered in connection therewith. The contents of the affidavit were the purported statements of Madge Morey made out of court, and not in the presence or hearing of defendant. Moreover, as I have stated, there is not a scintilla of legal proof that Madge Morey ever saw the purported affidavit. As stated by counsel for appellant in their printed brief, the affidavit was the “rankest kind of hearsay” evidence, and was inadmissible for any purpose.
In the case of Preston v. Bowers, 13 Ohio St. 1, 82 Am. Dec. 430, practically the same question was involved, and the court, in the course of the opinion, said:
“The plaintiff had a right to give the declaration of his wife in evidence to show the state of her affections toward him recently before the alleged seduction. But the exercise of a right and the abuse of a right are two different things. The words and acts of the defendant, Griffin, reported by the wife to the husband, and detailed by him in evidence to the jury, were nothing but hearsay, and in themselves clearly inadmissible. It is *414said in argument, however, that the declarations of the wife in regard to the state of her affections toward the plaintiff were so blended with her report of the acts and declarations of Griffin as to render the separation of them impracticable. We do not think so. It seems to us there would have been no practical difficulty in a statement of those declarations of his wife which tended to express attachment to him, and at the same time withholding her report of the words and acts of Griffin. And we cannot avoid the conviction that, while the plaintiff was claiming to give in evidence the declarations of his wife for a legitimate purpose, his real and primary object was to bring before the jury her statement of the words and acts of Griffin. In permitting this to be done, we are of the opinion the court below erred.”
Likewise in the case of Sims v. Moore, 61 Iowa, 130, 16 N. W. 59, it is said:
“It is true as a general rule that, where it is sought to prove admissions made by a party to an action, it is competent to prove the whole conversation in which it is claimed the admissions were made; and this may oftentimes consist, in part at least, of a repetition of a communication between the witness and a third person. But this record does not disclose any such purpose. The only effect of the evidence objected to was to allow the witness to detail the opinion of Dr. Green to the jury under guise of a conversation with the defendant. Whether intentionally done or not, the opinion of Dr. Green as to the character of the injury was thus allowed to be given to the jury, and because this opinion was first made known to the defendant does not divest it of its character as hearsay evidence. We think it should have been excluded.”
The affidavit in this case contained a direct statement purporting to bave been made by Madge Morey that she was unmarried; that she had had sexual intercourse with the defendant at divers times, within which was the date alleged in the information, at Sanpete County, Utah; that she had given birth to a child; and that the defendant was its father. Every material fact necessary to make out a case of adultery against the defendant is recited in the affidavit. Therefore its admission in evidence could not have been otherwise than *415prejudicial to the defendant. Moreover, without the affidavit, the evidence is insufficient to support the judgment of conviction in the case. Before the defendant could be legally convicted, it was necessary for the state to satisfy the jury beyond a reasonable doubt by competent evidence that the defendant not only committed the crime of adultery with Madge Morey, but that the crime was committed on or about July 18, 1906, at Sanpete County, TJtah. Though it be conceded that the evidence shows the defendant admitted having had sexual intercourse with Madge Morey, yet it falls far short of showing that the particular act of adultery charged in the information took place in Sanpete County. In fact, there is not a scintilla of evidence tending to show that the defendant was in Sanpete County, or even in the State of TJtah, during the month of July. And, furthermore, while the evidence shows that Madge Morey’s residence during the summer of 1906 was at Mt. Pleasant, San-pete County, Utah, and that she was in the employ of one Abram Johnson, yet it fails to show that she was in Sanpete County on or about July 18, 1906, the date on which it is alleged in the information the crime was committed. The only evidence in the record on this point other than that she was a resident of Mt. Pleasant during the summer of 1906 is that given by Abram Johnson, her employer. He testified, so far as material here, as follows: “Madge Morey worked for me during the summer of 1906 in my store. ... I cannot say Madge Morey was in Mt. Pleasant all the month of July. I think she was working for me during the month, some part of it. I am not positive. ... I don’t know whether the girl went away and took her vacation from the store in 1906 during the month of July. I can only give my opinion. I believe she went away during that period for a short time. Went out of Mt. Pleasant and out of this county. I have a pretty strong opinion she went away for a few days. I think it was in July some time. ... At the time she took her vacation she was working for me. During the time she worked at the store she took a few days off. I don’t know when it was, but it is my opinion that it was *416in July, 1906.” While this evidence does not show that Madge Morey was out of Sanpete County at the time it is alleged the crime was committed, it certainly falls far short of showing that she was in Sanpete County on or about that particular date. As stated, the foregoing is the only testimony in the record respecting the whereabouts of Madge Morey during the month of July, 1906, and it certainly tends to show that she was out of Sanpete County at least a part of that month. Therefore the record not only fails to show that the defendant was in Sanpete County at the time the crime is alleged to have been committed, but fails to show that his accomplice was there on or about that date.
The testimony respecting the alleged incriminating statements of defendant to the effect that he would be willing to plead guilty to a charge of fornication should have been excluded. The record I think clearly shows that the defendant made these statements under the belief induced by the hope held out to him by the county attorney that he would be permitted to plead guilty to a charge of fornication, and that a fine or county jail sentence only would' be imposed. That there was such an understanding between him and the county attorney is conclusively shown by the testimony of Knudsen and the conduct of the county attorney in going immediately thereafter to' Judge Erickson and consulting him about the matter and reporting to the defendant the following day that he “was very doubtful about getting the matter through on a fornication charge.’.’ This feature of the case, I think, falls clearly within the well-recognized rule of evidence which holds that a confession obtained by an officer from a person accused of crime through the influence of hope or fear cannot be received in evidence.
The record shows that the witness Larsen, in his capacity as county attorney, went to Mt. Pleasant with Knudsen, the sheriff, to get admissions from the defendant respecting his alleged unlawful relations with Madge Morey; that at the time the case was tried Larsen was not county attorney that on motion of the district attorney he was entered as attorney of record to assist in the prosecution of the case; that he was *417not employed by anybody, nor was be requested by tbe court, to act as a special prosecutor in tbe case; tbat be received no compensation for bis services, and tbat there was no1 legal obligation on bis part to assist in tbe prosecution of tbe case; tbat be examined and selected tbe jurors wbo were to bear and weigh bis testimony knowing tbat be would be called as a witness for tbe state; tbat be peremptorily challenged three jurors off tbe panel. He also examined some of tbe witnesses, and otherwise took an active part as an attorney in tbe case. Defendant strenuously insists tbat, because Larsen was permitted to unite tbe functions of prosecuting attorney and witness, be was not accorded a fair and impartial trial. In fairness to tbe trial court, I here state that tbe record shows tbat tbe oath was administered to each witness as be was called to tbe stand to testify, and tbat Larsen was tbe last witness called. And, so far as tbe record discloses, neither tbe court nor tbe defendant was advised at tbe time Larsen was entered of record as associate counsel for tbe state tbat be would later on be called as a witness. Therefore tbe first opportunity tbe defendant bad to object to this kind of procedure was when Larsen was called and sworn as a witness. Tbe court no doubt would, if it bad been advised of the situation, have refused to permit Larsen to appear in tbe cae as special counsel. Tbe court at tbe time tbe objection was made was confronted with this situation: Larsen, under tbe statutes of this state, was a competent witness, notwithstanding be bad been entered of record as special prosecutor, and bad taken and was then taking an active part in the prosecution of tbe case. And, tbe jury having been impaneled and sworn, tbe court could not legally stop tbe proceedings and order a new trial. Therefore tbe only logical course for tbe court to take under tbe circumstances was to proceed with tbe trial of tbe. case and rectify whatever error bad been committed prejudicial to tbe rights of tbe defendant by tbe granting of a new trial. Tbe question is not, as tbe Attorney General seems to think, whether a prosecuting attorney is a competent witness in a case which be is *418conducting. Nor does the appeal involve the question of whether or not the court may permit private counsel to assist the prosecuting attorney in the trial of criminal cases. Nor is it a case where some unforseen emergency arose during the trial which made it imperative for the prosecuting attorney, or his associate counsel, to become a witness and testify in order to prevent a miscarriage of justice. The question here involved is, May an attorney at law, who is an important witness for the state in a criminal case, assist the prosecuting attorney, examine and select the jurors who are to hear and weigh his testimony, and otherwise take an active part in the trial of the case ? While there are decisions of courts of high standing in which the practice of an attorney acting in the double capacity of attorney and witness is strongly condemned, I have been unable to find a case which decides the question here raised. Some of the courts in condemning the practice have said that “it is highly indecent, . . . that it leads to abuse, . . . and should be discountenanced by court and counsel.” (Frear v. Drinker, 8 Pa. 520; Morgan et al v. Roberts, 38 Ill. 65); that “it is of doubtful professional propriety for an attorney to become a witness for his client without first entirely withdrawing from any further connection with the case,” and that an attorney who unites the function of attorney and witness “places himself in an unprofessional position” (Ross et al. v. Demoss, 45 Ill. 447) ; that “courts should extend no countenance to the practice and only tolerate it in cases of pressing necessity” (Spencer v. Kinnard, 12 Tex. 188) ; that “so reprehensible is the practice generally that it has been much doubted whether a lawyer is a competent witness for his client” (Moats v. Rymer, 18 W. Va. 642, 41 Am. Rep. 703), (Italics mine.) In 50 Cent. Dig. section 121, col. 146, it is said: “Though, under the laws of Louisiana, an attorney is competent for his client, his position as a witness is one of extreme delicacy for himself and the court; and it is always desirable for the harmony of the profession, the independence of the bench, and public confidence in the administration of justice that he should not testify, except in *419extreme cases when all other means of proof are impossible, and then he should withdraw from the case. ([1847] Succession of Harkins, 2 La. Ann. 923; [1852] Madden v. Farmer, 7 La. Ann. 580; [1855] Boissy v. Lacou, 10 La. Ann. 29.)'” And this court, in the case of McLaren v. Gillispie, 19 Utah, 137, 56 Pac. 680, said: “While we hold that the attorney was a competent witness under the statute of this state, we do not wish to be understood as commending the practice of calling an attorney engaged in the trial of a case as such to testify as a witness. This practice should not he indulged in except in cases where it is absolutely necessary. Cases may arise, however, where it is absolutely necessary that the attorney be called as a witness, but when such exigency arises, and the attorney can safely do so with respect to the interests of his client, he should invariably retire from the case.”
Now, if the practice of merging the functions of attorney and witness is to be discountenanced in civil cases where property rights only are involved, the practice for a much stronger reason should be condemned in criminal cases where the defendant’s life or his liberty is at stake. The only criminal case I have been able to find in which this question was in any way involved is Wilkinson v. People, 226 Ill. 135, 80 N. E. 699. The defendant in that case was convicted of the crime of perjury alleged to have been committed while testifying in a case in which he and several other persons were being tried for conspiracy. In the course of a well-considered opinion the court said:
“It is insisted that the judgment helow should be reversed because one of the attorneys who appears as counsel for the people and argued the ease orally in this court was a leading witness (not attorney) on behalf of the prosecution in the court below. In justification of his conduct it is insisted that there is no law in this state, statutory or otherwise, forbidding an attorney to be a witness and at the same time an attorney in a ease. Doubtless this is true; but courts have generally condemned the practice as one which should be discountenanced and of doubtful professional propriety — (citing cases). . . . Here the witness first appeared *420as an attorney for tlie Lake Street Elevated Railroad Company in the personal injury case, and was prominent in procuring- affidavits in support of the motion for a new trial and one of which he attempted to obtain from the defendant Wilkinson. He next appeared, he says, as special counsel for the people in the prosecution of the conspiracy case. (The alleged perjury for which the defendant was convicted related to matters material to the issues raised in the two cases referred to in the opinion.) And, while he may not have actively appeared in the prosecution of this case on the trial below, it is quite apparent he had more or less to do with shaping the course of the prosecution, and voluntarily, as we have already said, appeared as a prominent witness in the case. . . . The fact that he does appear in this record in the unenviable attitude of a willing witness and zealous attorney should not perhaps work a reversal of the judgment below if the record were in all other respects free from error, but we cannot overlook such professional impropriety when our attention is called to it.” (Italics mine.)
Tbe case having been reversed on other points, it might seem on first impression that the decision is an authority against, rather than in favor of, appellant’s position on this phase of the case. It must be borne in mind, however, that the attorney who testified' against the defendant in that case, while “he had more or less to do with shaping the course of the prosecution,” did not appear at attorney of record and special prosecutor in the lower court, and in that capacity take an active part in the prosecution of the ease before the jury as was done by Larsen in the case at bar. Therefore, in.view of the strong and emphatic language used by the court in expressing its disapproval of the conduct of the attorney in appearing in the case as a witness in the trial court and as an attorney of record in the appellate court, I think it is quite evident that if the attorney had also appeared as special prosecutor and in that capacity selected the jury who were to pass upon the weight of his testimony, examined and cross-examined witnesses, and otherwise actively engaged in the prosecution of the case, the court in all probability would have held that the defendant was -.thereby prevented from having a fair and impartial trial. *421While Larsen’s desire to secure the conviction of tbe defendant whom be believed to be guilty of the crime charged in the information is to be commended, yet his conduct in blending the functions of attorney and witness ought not, under the peculiar circumstances of this case, be upheld. The state was ably represented by the district attorney, who, as shown by the record, was familiar with the facts of the case, he having represented the state in a former trial of the defendant for the same offense; hence there was neither justification nor excuse for Larsen to identify himself with the case as special prosecutor, and as such prosecutor take an active part in the trial. By so doing, instead of being an unbiased witness in the case, as he repeatedly asserted he was while testifying, he became an active and aggressive partisan against the defendant. In fact, his strong desire for the conviction of the defendant, which repeatedly manifested itself during the progress of the trial, was independent of the evidence well calculated to unduly prejudice the jury against the defendant, and thereby prevent him from having a fair and impartial trial. On one occasion, while testifying, Larsen volunteered the following statement, which was in no sense responsive to any question asked him by court or counsel: “Of course, we were satisfied' that Mr. Webster Greene was guilty in our own minds when we went there,” referring to their trip to Mt. Pleasant hereinbefore mentioned. This statement of the witness was, on motion of the defendant, stricken out. My only reason for referring to it is that it tends to show the intensity of Larsen’s feelings towards the defendant. Under all the circumstances, the impaneling by Larsen of the jury who were to hear and weigh his testimony, and his activities generally in the trial of the case as a quasi public officer, was in my opinion prejudicial error.
Defendant requested the court, so far as material here, to instruct the jury as follows: “You are instructed that . . . the prosecution have elected to rely for a conviction *422on an act of sexual intercourse committed on or about the 18th day of July, 1906, in Sanpete County, State of Utah.” 'The court refused to so instruct the jury. I think this was error. While the district attorney did not, in so many words, announce that he intended to rely on the act of sexual intercourse alleged to have been committed on or about the 18th day of July, 1906, yet the record shows that the case was tried and was presented to the jury on the claim that the crime charged yyas committed on or about that date. In fact, there was only the one alleged act in the case, and that was the alleged act of July 18, 1906 — the act by which the child of Madge Morey was conceived — and the court so instructed the jury. The court, among other things, instructed the jury that one of the essential and material allegations in the information which the state must prove beyond a reasonable doubt was “that the defendant, Webster Greene, on or about the 18th day of July, 1906, in Sanpete County, State of Utah, did have carnal knowledge of the body of Madge Morey, the woman named in the information.” The court also charged the jury as follows: (6) You are instructed that, before you can consider any alleged confession, or admission of the defendant, you must first find from the evidence to your satisfaction beyond a reasonable doubt that on or about the 18th day of July, 1906, Madge Morey was an unmarried woman, and that on or about said date she had sexual intercourse with a male person. Proof of this fact is termed proof of the corpus delicti.” The court further charged the jury as follows: “(4) You are instructed that the exact time alleged in the information as to the commission of the crime charged need not be proven, for it is sufficiently established under the law, if you believe from the evidence beyond a reasonable doubt that the unlawful act charged was committed within four years next prior to the filing of the information, which information was so filed July 12, 1907.” The giving of instruction No. 4 is assigned as error.
*423As hereinbefore stated, tbe state elected to rely for a conviction on tbe act of intercourse alleged to bave been committed on or about July 18, 1906, by wbicb tbe child in question was conceived. There is no evidence in tbe record showing, or tending to show, that Madge Morey carried this child for a longer or shorter period than nine months. In fact, there is no evidence on the subject. The evidence of Mrs. Spencer, matron of the Florence Crittenden Home, shows that the child was born on or about April 18, 1907. The presumption, therefore, is that the child was conceived on or about the 18th of July, 1906 (Wharton & Stille, Med. Jur., section 40 et seq.; Wharton, Crim. Ev. [9th Ed.], section 816; Jones, Ev. [2d Ed.], section 129; 16 Cyc. 871), and it is evident from the record That the state, relying on this presumption, alleged the act of intercourse constituting the crime to have taken place on that date. The information was filed July 12, 1907, nearly a year after the crime is alleged to have been committed, and nearly three months after Madge Morey gave birth to her child. The jury were therefore instructed that they had a margin of two years before the child was conceived and of over three months after it was bom within which they might find that the act was committed. And, as stated by counsel for appellant in their brief, “all that the jury could logically make out of the information was that the court thought that there was . . . evidence of the commission of the offense at some other time, and here is where the vice of the admission of Exhibit 3 comes to light, for in that paper is the purported statement of Madge Morey ‘that she is unmarried and had sexual intercourse with said Webster Greene at divers times and occasions at Mt. Pleasant, Utah, between February 1, 1906, and October 1, 1906, both inclusive.’ ” Furthermore, the instruction is in direct conflict with the instruction given by the court on the same issue.
This same question was, to some extent, involved in the case of the State v. Hilberg, 22 Utah 27, 61 Pac. 215, and l his court, speaking through Justice Miner, in the course of the opinion, said:
*424“Any one of the acts selected by the prosecution before the introduction of the evidence' would be as properly the act charged in the information as the other. Until the evidence of some act was given, the charge in the information was floating, uncertain, and contingent, aimed as much at one act as at another, and, in the absence of an election by the prosecution, it remained for the evidence to designate and point out the particular act intended, and upon which the prosecution would rely for a conviction. "When evidence was introduced tending directly to the proof of one act, and for the purpose of securing a conviction upon it, from that moment that particular act became the act charged. No election having been made by the prosecution, the law made the election” — citing People v. Clark, 33 Mich. 112; Lovell v. State, 12 Ind. 18; People v. Hopson, 1 Denio (N. Y.) 574. See, also, Wharton, Crim. Ev. (9th Ed.), section 104; 2 Ency. L. & P. 298.
Tbis phase of the case is not discussed in the prevailing opinion. Therefore I am not advised upon what theory the giving of the instruction complained óf (No. 4) is upheld. The affirmance of the judgment in this case is necessarily a departure from' the rule announced in the Hilberg Case.
I am of the opinion that the court erred in refusing to instruct the jury to return a verdict of not guilty as requested by the defendant. I fail to find any evidence in the record from which a legal inference can be drawn that the crime charged was committed in Sanpete County. In his discussion of this phase of the case the Attorney General, in his printed brief, says: “In the case at bar, while there is no direct proof that the crime was committed in Sanpete County any more than there was direct proof that the crime was' committed, it was proved by circumstantial evidence that the crime was committed as alleged in Sanpete County. It was there that the defendant lived, it was there that Madge Morey resided at the time, and it was there that Madge Morey resided with the defendant, and it was from Sanpete County that she went direct to Los Angeles to the Home. Madge Morey was in Sanpete County during the year 1906. It was not shown that she was out of the county during the month of July.” It is true that Madge Morey lived at the *425borne of defendant while she was in Sanpete County, and the evidence tends to show that the defendant wrote two letters to her while she was at the Florence Crittenden Home in Los Angeles, but these facts do not raise a presumption, nor are they evidence, that she had sexual intercourse with the defendant, as the Attorney General seems to conclude. While the evidence is not very conclusive that Madge Morey was out of Sanpete County in the month of July, yet what evidence there is on this point certainly tends to show that she was out of the county for at least a few days during the month. The evidence of Abram Johnson hereinbefore referred to tended to show this. The record shows that from about the 1st of June until the latter part of November, 1906, a young man who at the time was was about twenty-five years of age “kept company” with Madge Morey, and that during this time he was quite attentive to her. He frequently called to see her at her home in the evenings. He also took her out riding, and to dances and theaters. He left a hammock at her home, and he “supposed she used it.” After she became an inmate of the Crittenden Home, he made several trips from Sanpete County to Los Angeles, and on each of these trips he called at the Home to see her. By referring to this, I do not wish to be understood as holding, or even as intimating, that the young man’s conduct in the premises was not in every respect honorable, because there is nothing in the record to justify an inference, or for that matter even a suspicion, that his friendship' for Madge Morey and his general conduct toward her either before or after she got into this trouble was not prompted by the purest of motives, yet it must be conceded that the attentions he paid her while she was in Sanpete County (and according to his own testimony these attentions covered the month of July, 1906) and his frequent calls at the Crittenden Home to see her after he was advised of her trouble furnish a much stronger basis for' an inference of guilt than do the matters referred to by the Attorney General for believing that *426tbe crime charged was committed by tbe defendant in San-pete County.
I am clearly of tbe opinion that tbe evidence is insufficient to support a finding by tbe jury that tbe crimé charged was committed in Sanpete County, and that tbe court should have so instructed tbe jury.
Eor tbe reasons herein stated, I am of tbe opinion that tbe case should be reversed and a new trial granted.